Citation Nr: 0813266	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  04-40 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as due to 
herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
peripheral neuropathy of the right and left lower extremity, 
to include as due to herbicide exposure. 

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2006; the hearing 
transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in May 2007.  Development has been completed and the case is 
once again before the Board for review.


FINDINGS OF FACT

1.  Peripheral neuropathy of the right lower extremity is not 
etiologically related to active service.  

2.  Peripheral neuropathy of the left lower extremity is not 
etiologically related to active service.  



CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred or aggravated. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred or aggravated. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A June 2007 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO readjudicated the 
case in a November 2007 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The veteran's service medical records, VA treatment records, 
a VA examination, and Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  In addition, certain chronic diseases, 
including organic diseases of the nervous system, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that peripheral neuropathy of the right 
and left lower extremity is related to Agent Orange exposure 
in Vietnam.  A veteran, who had active service in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, will be presumed to have been 
exposed to an herbicide agent during such service unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2007).

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2007).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), and Note 2 (2007).

Acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a) (2007).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.

Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.  Update 2004 also categorized certain 
health outcomes as having "inadequate/insufficient" evidence 
to determine whether they may be associated with herbicide 
exposure or "limited or suggestive evidence of no 
association." 

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association did not 
exist between exposure to herbicides and the following health 
outcomes: Hepatobiliary cancers; oral, nasal, and pharyngeal 
cancer; bone and joint cancer; skin cancers (melanoma, basal, 
and squamous cell); breast cancer; female reproductive cancer 
(cervix, uterus, and ovary); testicular cancer; urinary 
bladder cancer; renal cancer; leukemia (other than chronic 
lymphocytic leukemia (CLL)); abnormal sperm characteristics 
and infertility; spontaneous abortion; neonatal or infant 
death and stillbirth in offspring of exposed individuals; low 
birthweight in offspring of exposed individuals; 
neurobehavioral disorders (cognitive and neuropsychiatric); 
movement disorders including Parkinson's disease and 
amyotrophic lateral sclerosis (ALS); chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; amyloid light-chain (AL) amyloidosis; 
endometriosis; effects on thyroid homeostasis; 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
rectum; brain tumors; and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 72 Fed. Reg. 32,395 
(June 12, 2007).

However, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The veteran's service records show that he served in the 
Republic of Vietnam during the Vietnam Era, and there is no 
evidence to the contrary.  Thus, he is presumed to have been 
exposed during such service to Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  However, acute or subacute 
peripheral neuropathy did not manifest within a year after 
the last date on which the veteran was exposed to a herbicide 
agent during service.  

Service medical records, to include March 1966 enlistment and 
December 1969 discharge examinations, do not reflect any 
complaints, diagnoses, or treatment that can be related to 
peripheral neuropathy of the lower extremities.  The veteran 
has a current diagnosis of peripheral neuropathy of the right 
and left lower extremity.  However, the earliest diagnosis of 
peripheral neuropathy of the lower extremities shown by VA 
and private treatment records was in 2003.  The veteran's 
peripheral neuropathy is not shown to be acute or subacute 
within the meaning of C.F.R. § 3.309(e).  Peripheral 
neuropathy did not appear within weeks or months of in-
service exposure to an herbicide agent and has not resolved 
within two years of the date of onset.  See 38 C.F.R. § 
3.309(e), and Note 2 (2007).  The Secretary has determined 
that presumptive service connection is not warranted based on 
exposure to herbicides for chronic peripheral nervous system 
disorders.  See 72 Fed. Reg. 32,395 (June 12, 2007).  As the 
veteran's chronic peripheral neuropathy of the right and left 
lower extremity is not included in the above-indicated 
diseases associated with exposure to an herbicide agent and 
was not manifest to a compensable degree within one year of 
service, presumptive service connection is not warranted.  

Service-connection for peripheral neuropathy of the right and 
left lower extremity is also not warranted on a direct basis.  
As noted above, service medical records do not reflect any 
problems related to peripheral neuropathy in service.  VA and 
private treatment records show that the veteran was first 
diagnosed with peripheral neuropathy in 2003.

Private treatment records dated from 1991 to 2002 show that 
the veteran had a history of bilateral knee pain.  A February 
1991 note shows that left knee pain started four to five 
months prior in 1990.  The veteran had a left knee 
arthroscopy in 1991 and right knee arthroscopy in 1994.  The 
veteran injured his knees at work in December 1999.  Private 
treatment records at this time, however, did not reflect any 
diagnosis relating to peripheral neuropathy of the right and 
left lower extremity.  On private treatment records dated in 
January 2000 and February 2001, neurological examinations did 
not reflect any sensory, motor, or cerebellar deficits.  Deep 
tendon reflexes were normal and equal.

A July 2003 VA treatment report shows that the veteran was 
seen there for the first time for complaints of pain in the 
legs.  He reported that he had pain for a while extending up 
into the knees.  An urgent care report completed that same 
day noted that the veteran had constant pain in the bilateral 
knees to the feet for a duration of five months.  He had a 
past history of bilateral knee surgeries.  There was no 
history of connective tissue disease or diabetes mellitus.  
The veteran did have a history of alcohol use, 5 to 6 drinks 
daily over 30 years.  He was also noted to have herbicide 
exposure in Vietnam.  The veteran was diagnosed with 
polyneuropathy and alcohol abuse.  A September 2003 note 
shows that the veteran continued to be seen at VA for 
treatment of peripheral neuropathy.  The VA physician noted 
that the veteran was a farmer and as a farmer, he had been 
exposed to numerous pesticides and herbicides.  He also noted 
that the veteran had service in Vietnam, and that he drank 4 
to 6 beers every evening.  The veteran was assessed with 
peripheral neuropathy, a history of elevated PSA, positive 
ANA, chronic alcohol use, and a history of occupational 
pesticide/herbicide exposure.  

A July 2003 report from the Neurological Associates shows 
that the veteran was referred for possible peripheral 
neuropathy.  The physician noted that the veteran drank about 
four to six beers nightly for about 30 years.  He also noted 
that the veteran had been a farmer for 34 years and had 
worked with pesticides and herbicides.  A physical 
examination was completed.  The physician stated that he 
suspected that the veteran's discomfort and pain was indeed 
neuropathic pain.  He wondered if the veteran's years of 
pesticide/herbicide exposure may be contributing; likewise, 
he stated that alcohol may also be a factor.  A February 2004 
report from the Neurological Associates shows that to date, 
they had not been able to identify an etiology for peripheral 
neuropathy.  The physician noted that the veteran had spots 
on his legs, and stated that perhaps the neuropathy and 
recurring spots on the legs were related.

A VA Medical Center Agent Orange registry report and 
examination was completed, apparently in March 2004, and has 
been associated with the claims file.  The report shows that 
the veteran had diagnoses of peripheral neuropathy and 
urinary frequency.  The code sheet appears to indicate that 
the veteran had a first diagnosis in 1975 and a second 
diagnosis in 1998; however, there was no explanation or 
supporting medical documentation associated with those dates.  
There is no indication of a diagnosis of peripheral 
neuropathy or urinary frequency shown by the medical evidence 
of record prior to 2003.

A VA examination was completed in October 2007.  The veteran 
reported that he starting to have burning and swelling of 
both feet about five years prior.  He reported exposure to 
herbicides and insecticides because he was a farmer and 
rancher.  The veteran felt that his peripheral neuropathy was 
due to Agent Orange exposure in service.  A physical 
examination was completed.  The veteran was diagnosed with 
peripheral neuropathy of both feet.  The examiner stated that 
it could be tarsal tunnel syndrome or early demyelinating 
peripheral neuropathy.  

The veteran's claims file including service medical records 
were reviewed.  It was noted that the veteran did not have 
any peripheral neuropathy while he was in service, and he was 
not treated for any neuropathy condition.  The veteran's 
December 1969 discharge examination was negative for any 
peripheral neuropathy and a neurological examination was 
normal.  The veteran was seen by a neurosurgeon on November 
2006 regarding back pain.  At that time, the veteran said he 
had no numbness.  He reported that his family history was 
known for peripheral neuropathy and he suspected that he was 
going to have spinal stenosis and bulging disks.  A CT scan 
of the lumbar spine revealed broad base disk bulges from L3 
to S1 and degenerative changes.  It was also noted from the 
claims file that he had a history of alcohol abuse. 

The VA examiner opined that the veteran's peripheral 
neuropathy was not likely due to or related to his military 
service.  According to the history given by the veteran, his 
peripheral neuropathy started five years prior.  It did not 
start one year after his release from service.  Based on the 
history, the examiner opined that the veteran's neuropathy 
condition was not likely due to or related to his military 
service.  

An addendum to the examination shows that EMG/ nerve 
conduction studies completed in October 2007 demonstrated 
mild bilateral plantar neuropathy, which was mild and 
demyelinating in nature.  The examiner stated that it could 
be consistent with tarsal tunnel syndrome or early 
demyelinating peripheral neuropathy.  There was no other 
evidence of generalized peripheral neuropathy, other focal 
neuropathy, or radiculopathy involving either lower 
extremity.   

Peripheral neuropathy of the right lower extremity and left 
lower extremity is not shown to have been incurred in 
service, and is not shown to be related to exposure to an 
herbicide agent in service.  The earliest indication of 
peripheral neuropathy of the lower extremities as shown by VA 
and private treatment records was in 2003, 33 years after the 
veteran's separation from service.

The veteran has been noted to have various risk factors 
associated with neuropathy including herbicide exposure in 
service, post-service occupational herbicide and pesticide 
exposure, and chronic alcohol use.  The October 2007 VA 
examiner, however, has opined based on the veteran's history 
that his peripheral neuropathy was not likely due to or 
related to his military service.  The examiner based this in 
part on the veteran's initial diagnosis of neuropathy 
approximately five years prior to the time of examination.  
The veteran was not diagnosed with neuropathy within one year 
after his release from service.  The Board finds that the VA 
examiner's opinion is probative in this case.  The VA 
examiner provided reasons and bases for the opinion rendered, 
and the opinion was based on a review of the claims file, 
examination of the veteran, and EMG and nerve conduction 
studies. 

The Board has considered the veteran's statements in support 
of his claim.  The Board acknowledges the veteran's belief 
peripheral neuropathy of the right and left lower extremities 
is related to Agent Orange exposure in service; however, 
where the determinative issue is one of medical causation or 
diagnosis, as in this case, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

Peripheral neuropathy of the right and left lower extremities 
is not shown in service and did not manifest within a year 
following the veteran's Vietnam service or discharge from 
service.  Competent medical evidence of record does not 
relate the veteran's peripheral neuropathy to service, or to 
Agent Orange exposure in service.  Thus, the Board finds that 
the service connection for peripheral neuropathy of the 
bilateral lower extremities is not warranted.  



C.  Conclusion

Although the veteran does have peripheral neuropathy of the 
right and left lower extremities, competent medical evidence 
does not establish that the disability was incurred or 
aggravated in service, peripheral neuropathy did not manifest 
within a year following the veteran's Vietnam service or 
discharge from service, and no nexus has been established 
between the veteran's current disability and service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has bilateral 
peripheral neuropathy of the lower extremities etiologically 
related to active service.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for peripheral neuropathy of the right 
lower extremity, to include as due to exposure to an 
herbicide agent, is denied.

Service connection for peripheral neuropathy of the left 
lower extremity, to include as due to exposure to an 
herbicide agent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


